  Case 3:18-cv-01145-X Document 300 Filed 08/21/20              Page 1 of 16 PageID 9063
                                                                          U. . DI TRl . ' URT
                                                                     NORTHERN DISTRICT OF TEXAS
                          U NITED STATES DISTRICT cou T                       FILED
                           NORTHERN DISTRICT OF TEXA
                                 DALLAS DIVISION                             AUG 2 1 2020


   TAMMY MOSLEY-LOVINGS,                          §
                                                  §
           Plaintiff,                             §
                                                  §
   V.                                             §   Civil Action No. 3:18-CV-01145-X
                                                  §
   AT&T SERVI CES, I C. ,                         §
                                                  §
           Defendant.                             §


                         COURTSCHARGETOTHEJURY

        MEMBERS OF THE JURY:

        It is my duty and r esponsibility to instruct you on the law you are to apply in

this case. The law contained in these instructions is the only law you may follow. It

is your duty to follow wh at I instruct you t he law is, regardless of any opinion th at

you might have as to what t he law ou gh t to be.

        If I have given you the impression during t he t rial that I favor either party,

you must disr egard that impression . If I have given you the impression during the

trial t h at I have a n opinion about t he facts of t his case, you must disr egard that

impression.    You are t he sole judges of the facts of t his case.       Other than my

instructions to you on the law, you should disregard anything I may have said or done

during the trial in arrivin g at your verdict .

        You should consider all of the instruction s about the law a s a whole a nd regard

each instr uction in light of the oth er s, with ou t isola ting a particular statement or



                                           1 of 16
  Case 3:18-cv-01145-X Document 300 Filed 08/21/20          Page 2 of 16 PageID 9064

paragraph.

       The testimony of the witnesses and other exhibits introduced by the parties

constitute the evidence . The statements of counsel are not evidence; they are only

arguments. It is important for you to distinguish between the arguments of counsel

and the evidence on which those arguments rest. What the lawyers say or do is not

evidence . You may, however, consider their arguments in light of the evidence that

has been admitted and determine whether the evidence admitted in this trial

s upports the arguments. You must determine the facts from all the testimony that

you have heard and t he other evidence submitted. You are the judges of the facts ,

but in finding t hose facts, you must apply the law as I instruct you.

       You are required by law to decide the case in a fair, impartial, and unbiased

manner, based e n tirely on the law and on the evidence presented to you in the

courtroom. You may not be influenced by passion, prejudice, or sympat hy you might

have for the plaintiff or the defendant in arriving at your verdict.

       Do not let bias, prejudice or sympathy play any part in your deliberations. A

corporation and all other persons are equal before the law and must be treated as

equals in a court of justice.

       The fact th at a per son brought a lawsuit and is in court seeking damages

creates no inference that the person is entitled to a judgment. Anyone may m ake a

claim and file a lawsuit. The act of m aking a claim in a lawsuit, by itself, does not in

any way tend to establish that claim and is not evidence.

       Plaintiff T a mmy Mosley-Lovings has the burden of proving her case by a

preponderance of the evidence . To establish by a preponder a nce of the evidence


                                         2 of 16
  Case 3:18-cv-01145-X Document 300 Filed 08/21/20         Page 3 of 16 PageID 9065

means to prove something is more likely so than not so. If you find that Plaintiff

Mosley-Lovings has failed to prove any element of her claim by a preponderance of

the evidence, then she may not r ecover on th at claim.

      The evidence you are to conside r consists of the testimony of the witnesses, the

documents and other exhibits admitted into evidence, and any fair inferences and

reasonable conclusions you can draw from the facts and circumstances that h ave been

proven.

      Generally speaking, there are two types of evidence. One is direct evidence,

such as testimony of an eyewitness. The other is indirect or circumstantial evidence.

Circumstantial evidence is evidence that proves a fact from which you can logically

conclude another fact exists. As a general rule, the law ma kes no distinction between

direct and circumstantial evidence, but simply r equires t hat you find the facts from a

preponderance of all the evidence, both direct and circumstantial.

      A "stipulation" is a n agreement. When t here is no dispute abou t certain facts,

the attorneys may agree or "stipulate" to those facts . You must accept a stipulated

fact as evidence and treat that fact as having been proven here in court.

      The parties have stipulated to the following facts in this case:

          1. All parties are properly before this Court.

          2. Jurisdiction a nd venue is proper in this Court. 28 U.S.C. § 1331 a nd 29

             U.S.C. § 216(b).

          3. Defendant AT&T Services, Inc. , a wholly-owned subsidiary of AT&T,

             Inc. ("Defe ndant") was Plaintiffs employer pursuant to the FLSA for all

             time periods releva nt to t his lawsuit.


                                         3 of 16
Case 3:18-cv-01145-X Document 300 Filed 08/21/20        Page 4 of 16 PageID 9066

       4. AT&T Services, Inc. created and controlled its Corporate Code of

          Co nduct.

       5. Plaintiff Tammy Mosley-Lovings worked in AT&T call centers in Fort

          Worth (until September 20 16) and Dallas, Texas (from September 2016

          to March 14, 2018).

       6. Plaintiff was compe nsated as an hourly paid non-exemp t employee of

          Defen dant AT&T Services, Inc. during the course of the applicable FLSA

          limitations period.

       7. In t he ordinary course of busine ss, AT&T retains data u sed to populate

          the "actual activities" columns of adherence r eports for 18 mont hs.

       8. At all times r elevant to t his lawsuit, Defendant was awar e of the FLSA's

          overtime wage requirem ents .

       9. AT&T Se rvices, Inc.'s policy is and has been to pay its employees for all

          t ime worked, including any time worked in excess of for ty (40) hours in

          a work week.

       10. Call Center Represe ntatives like Ms . Mosley-Lovings could report

          variance s from her sch eduled hours of work through various means

          includin g via emails, and t hose em ails were reviewed by clerks on the

          "Force Team".

       11.In 2015, Plaintiffs hourly rate of pay was $27.21.

       12. In 2016, Plaintiffs hourly rate of pay was $28.03 .

       13. In 2017, Plaintiffs hourly rate of pay was $28.86.

       14. In 2018, Plaintiffs hourly rate of pay was $28.86.


                                     4 of 16
Case 3:18-cv-01145-X Document 300 Filed 08/21/20        Page 5 of 16 PageID 9067

       15. Plaintiff was a n employee, as defined by the Fair Labor Standards Act,

          of AT&T Services, Inc. t hroughout all times relevant to this lawsuit.

       16. AT&T Services, Inc. was engaged in commerce or in th e production of

          goods for commerce throughout all times relevant to this lawsuit.

       17. Tammy Mosley-Lovings worked as an employee for Defendant for

          approximately 18 year s .

       18.AT&T Services, Inc. is a nd has been a party and signatory to a certain

          collective bargaining agreemen t with Ta mmy Mosley-Lovings, and is

          one of three parties who are referred to as "th e Company" in t h at

          collective bargaining agreement.

       19.AT&T Ser vices, Inc. negotiated with the union t h at represen ted Ta mmy

          Mosley-Lovings regarding job duties, progressive discipline, and

          termination clau ses contained wit hin t he Collective Bargaining

         Agreement.

       20.AT&T Services, Inc. required Ta mmy Mosley-Lovings to log out of her

          phone for both her two fifte en-minute breaks and her m eal break, each

          shift she worked.

      21. The applicable statute of limitations in this lawsuit is three years

         preceding May 4, 20 18, the date Tammy Mosley-Lovings filed her

          Complaint. In stipulating to t he applicable limitations period, AT&T

          Ser vices, Inc. does not directly or implicitly admit any underlying fact,

         including facts t h at might otherwise determine the applicability of the

         limitations periods established in 29 U.S. C. § 255 .


                                      5 of 16
  Case 3:18-cv-01145-X Document 300 Filed 08/21/20          Page 6 of 16 PageID 9068

          22. If Tammy Mosley-Lovings is entitled to any r ecovery of unpaid overtime,

             she is also entitled to liquidated damages under 29 U .S.C. § 260. In

             stipulating to the availability of liquidated damages, AT&T Services,

             Inc. do[es] not directly or implicitly a dmit any underlying fact , including

             facts that might otherwise determine the availability of liquidated

             damages under 29 U .S .C. § 260.

          23. Defe ndant AT&T Services, Inc. possessed the power to hire and fire Call

             Center Representatives, supervised them and set t heir work schedule,

             determined the rate and method of pay for work performed by them, and

             maintained employment records for t hem.

          24. The call center associate's work schedules are contained in a computer

             platform called "IEX".

          25. The Force Team could access a scr ee n showing all trade time and

             incidental overtime exceptions entered by call center associates.

      During Mosley-Lovings' case-in-chief, AT&T entered evidence of a severance

t h at Mosley-Lovings received when t he call center she worked at closed, and she

decided not to move to work at t he new one. That severance does not factor in to th e

amount of damages Mosley-Lovings is en titled to if you find that she has proven her

case. This also means that you cannot find fo r AT&T simply because Mosley-Lovings

received a severance check.

      The ex hibits referenced in deposition testimony of Mikishia Pittman contained

references to exhibits that were numbered differently for t hose depositions th a n th ey

are for trial. The parties have stipulated that the fo llowing list accurately states the


                                         6 of 16
  Case 3:18-cv-01145-X Document 300 Filed 08/21/20          Page 7 of 16 PageID 9069

deposition exhibit number and the corresponding trial exhibit number:

       Pittman Deposition exhibit 3 is Plaintiffs Trial Exhibit 103

       Pittman Deposition exhibit 4 is Plaintiffs Trial Exhibit 104

       Pittman Deposition exhibit 5 is Plaintiffs Trial Exhibit 105

       Pittm a n Deposit ion exhibit 6 is Plaintiffs Trial Exhibit 106

       Pittman Deposition exhibit 7 is Plaintiffs Trial Exhibit 107

       Pittma n Deposition exhibit 8 is Plaintiffs Trial Exhibit 108

       Pittman Deposition exhibit 11 is Plaintiffs Trial Exhibit 111

       Pittman Deposition exhibit 16 is Plaintiffs Trial Exhibit 116

       Pittman Deposition exhibit 17 is Plaintiffs Trial Exhibit 117

      You alone are to determine the questions of credibility or truthfulness of the

witnesses . In weighing t he testimony of the witnesses, you m ay consider t he witness's

manner a nd demeanor on the witness stand, any feelings or interest in the case, or

a ny prejudice or bias about the case, that he or sh e may h ave, and t he consistency or

inconsistency of his or her testimony considered in the light of the circumstances. Has

the witness bee n contradicted by other credible evidence?        H as he or she made

statements at other times and places contrary to those made her e on the witness

stand? You must give the testimony of each witness t he credibility th at you t hink it

deserves.

      Even t hough a witness m ay be a party to t he action and t he refore inter ested in

its outcome, th e testimony may be accepted if it is not contra dicted by direct evidence

or by any infe r ence that may be drawn from the evidence, if you believe the testimony .

      You are not to decide this case by counting the number of witnesses who have


                                         7 of 16
  Case 3:18-cv-01145-X Document 300 Filed 08/21/20              Page 8 of 16 PageID 9070

testified on the opposing sides. Witness testimony is weighed; witnesses are not

counted. The test is not the relative number of wit- nesses, but th e r elative convincing

force of the evidence. The testimony of a single witness is sufficient to prove any fact,

eve n if a greater numb er of wit nesses testifie d to t he con trary, if after considering all

of the other evidence, you believe that witness.

       In determining t he weigh t to give to the testimony of a witness, consider

whether there was evide nce t h at at some other time th e witness said or did

something, or failed to say or do something, that was differen t from t he testimony

give n at the tria l.

       A simple mistake by a witness does not necessarily mean that t he witness did

not te ll the truth as he or she remembers it.         People may forget some things or

re member other things inaccura tely. If a wit ness m a de a missta tement, consider

whether th a t misstatement wa s an int entional fa lsehood or simply an innoce nt

mistake. The significance of that may depend on whether it h as to do wit h an

important fact or with only a n unim portant detail.

       Certain testimony has bee n presented to you t hrou gh a deposition.                  A

deposit ion is t he sworn , recorded a nswers to questions a wit ness was asked m

advance of the trial. U nder some circumst a nces, if a witness cannot be present to

testify from the wit ness sta n d, th at wit ness's testimony may be presented, under

oath , in t he form of a deposit ion. Some time before t his trial, attorneys represen ting

the parties in t his case questioned this witness under oath. A court repor te r was

present and r ecorded t he testimony. The questions and answe rs have been read or

shown to you. T his deposit ion testimony is entitled to the sam e consider ation and


                                            8 of 16
  Case 3:18-cv-01145-X Document 300 Filed 08/21/20           Page 9 of 16 PageID 9071

weighed a nd otherwise considered by you in t he same way as if the witness had been

presen t and had testified from th e witness sta nd in court .

          MOSLEY-LOVINGS'S FAIR LABOR STANDARDS ACT CLAIM

      Mosley-Lovings a sserts a claim under t he Fair Labor Standards Act, also

known a s the FLSA. The FLSA is a federal law t hat provides for the payment of time-

and- a-half overtime pay .

      Mosley-Lovings claims that AT&T Services, Inc. (AT&T) did not pay her the

over time pay required by the FLSA. AT&T denies this contention and contends that

Mosley-Lovings was paid in accorda nce wit h the FLSA.

      To succeed on h er claim, Mosley-Lovings must prove each of the following t hree

elements by a preponderance of the evidence:

      · First, AT&T employed Mosley-Lovings during the time period involved in
      t his lawsuit;

      · Second, Mosley-Lovings was a n employee en gaged in, or employed by an
      enterprise en gaged in, commer ce or in the production of goods for commerce;
      a nd

       · Third, AT&T failed to pay Mosley-Lovings the over time pay t he FLSA
      r equires.

      The first two elements ar e not in dispute . The parties have stipulated, or

agreed, that AT&T employed Mosley-Lovings, and that AT&T is an enterprise

engaged in commerce or in the production of goods for commerce. Therefore, you only

nQQd to rlMArmine whether Mosley-Lovings has proven the third element of her claim.

      To prove the third element , Mosley-Lovings must establish by a preponder ance

of the evidence that: (1) she performed work without compensation; (2) th at unp aid

work occurred in a week in which she worked more t han 40 hours; and (3) AT&T



                                         9 of 16
 Case 3:18-cv-01145-X Document 300 Filed 08/21/20          Page 10 of 16 PageID 9072

knew or ha d reason to believe t hat sh e was working more t h an 40 hours in that week.

      If, after considering all of the evidence, you find that Mosley-Lovings has not

proved t he third eleme n t of her claim, your verdict must be for AT&T.

      To prevail on an overtime claim, Mosley-Lovings must first demonstrate that

she has performed work for which she alleges sh e was not compensated. Mosley-

Lovings satisfies this burden if she proves that (1) she has performed overtime work

for which she was improperly compensated and (2) if she produces sufficient evidence

to show the amount and extent of t hat work as a matter of just a nd reasonable

inference.The FLSA requires an employer to pay an employee at least one-and-one-

h alf times the employee's "regula r rate" for time worked over 40 hours in a workweek.

A "workwee k" is a r egularly r ecurring period of seven days or 168 hours . The phrase

"hours worked" includes all time spent by an employee that was primarily for the

benefit of t he employer or the employer's business. If an employee works mor e th a n

40 hours in one workweek, the employer must pay the employee the overtime r ate of

1.5 times the regular rate for the time she worked afte r the first 40 hours. This is

commonly known as "time-and-a -half pay" fo r overtime work.

      To prevail on a claim for overtim e under the Fair La bor Standards Act, a

plaintiff must prove, by a preponde rance of t he evidence, t hat the employer failed to

pay t he plaintiff over t ime for all hours worked in excess of 40 in one or more

workweeks. A "workweek" is a r egularly recurring period of seve n days or 168 hours.

The phrase "hour s worked" includes all time spent by an employee th at was primarily

for the benefit of the employer or th e employer's business.

      An employee's time s pent primarily for the benefit of the employer or t h e


                                        10 of 16
 Case 3:18-cv-01145-X Document 300 Filed 08/21/20           Page 11 of 16 PageID 9073

employer's business is "h ours worked" only if th e employer knew or had reason to

believe that the employee was doing overtime work. If an employee in fact does

overtime work and the employer knows or has reason to believe it, t he employer

cannot stand idly by and allow the employee to perform the work without proper

compensation, even if the employee did not make a claim for the compensation at the

time.

        An employer has the right to require an employee to adhere to its procedures

for claiming overtime and an employee has a duty to notify his employer when she is

working extra hours. If the employee fails to notify the employer of the overtime work

or deliberately prevents the employer from acquiring knowledge of the overtime work,

the employer's failure to pay for the overtime hours is not a violation of the statute.

If the employer neither knew nor h a d reason to believe that overtime work was being

performed, t he time does not constit ute "hours worked."

        An employer's access to information, such as phone or computer log-on and log-

off data, standing alone, does not prove the employer knew or had r eason to believe

that the employee was working overtime without pay. The fact that an employer has

access to information may mean that the employer could have known that the

employee was working, but the question is whether t he employer actually knew or

h ad reason to believe.




                                        11 of 16
 Case 3:18-cv-01145-X Document 300 Filed 08/21/20         Page 12 of 16 PageID 9074

      Question No. 1:

      Has Plaintiff Tammy Mosley-Lovings proven by a preponderance of the

evidence that Defendant AT&T Services, Inc. failed to pay her the overtime pay

required by law?

      An swer "Yes" or "No."




      If your answer is "Yes," answer t he next question. If your a n swer is "No," do

not answer the next question.



      If you find that Mosley-Lovings has proved her claim by a preponderance of th e

evidence, then you must turn to the question of damages. You should not interpret

the fact t h at I a m giving instruction s about Mosley-Lovings's damages t hat I have

any opinion as to whether Mosley-Lovings h as proved her claim. I am instructing you

on damages only so that you will h ave guidance in the even t you decide t hat AT&T

violated the FLSA and t hat Mosley-Lovings is entitled to recover money fro m AT&T.

      Mosley-Lovings h as the burde n of proving damages by a preponderance of the

evidence. It is for you to determine wh at damages, if any, h ave been proved. Any

award of damages must have a reasonable basis in t he evidence. You may not award

dam ages based on sympathy, speculation , or guesswork.

      And whe n you go back to the jury room to deliberate, you will have access to

exhibits that have been a dmitted in this case.        That includes evidence and

summations of CTI and IEX data, or logon / logoff data. That data cannot be used to


                                       12 of 16
 Case 3:18-cv-01145-X Document 300 Filed 08/21/20          Page 13 of 16 PageID 9075

calculate how much overtime Mosley-Lovings did or did not work but can be used the

purpose of corroborating her estima tes of how much overtime she worked.

      I have previously instructed you t hat plaintiff has th e burde n of proving th e

hours worked for which she was not properly compensated. When an employer's

recor ds a re inaccurate or inadequate, t he employee may satisfy t he burden by proving

that she performed work that was improperly compensated and producing sufficient

evidence to show th e amount and exte n t of that work as a matter of just a nd

reason a ble inference. The burden t hen shifts to the employer to come forward with

evidence of the precise amount of work performed or with evidence to negate t he

reasona bleness of the inference to be drawn from the employee's evidence. If AT&T

fails to produce such evidence, you may dete rmine the amount of uncompensated

overtime work performed by Mosley-Lovings even though s uch amount may be a n

approximation.    But to recover this a mount, Mosley-Lovings must prove by a

preponderance of the evidence a r easonable estimate of the a mount and extent of t he

work for which she seeks pay.

      Damages a r e not allowed as a punishment a nd cannot be imposed or increased

to pe na lize AT&T.

      The FLSA provides that Mosley-Lovin gs should r eceive damages in the amount

of h er unpaid over time compen sation. The measure of damages is th e difference

between what Mosley-Lovings should have bee n paid under the FLSA and the amount

that she was actually paid.

      In calculating damages, each workweek must be con sider ed separately . To

calculate the number of unpaid overtime hours, you must follow a two-step process:


                                        13 of 16
 Case 3:18-cv-01145-X Document 300 Filed 08/21/20        Page 14 of 16 PageID 9076

First, for ea ch workweek in the applicable period, you must decide whether Mosley-

Lovings worked in excess of 40 hours without compensation during that workweek.

Second, for each workweek in which Mosley-Lovings worke d in excess of 40 hours

without compensation, you then mus t decide the amount of time that Mosley-Lovings

worked in excess of 40 hours without compensation for that workweek.

      Mosley-Lovings's pay rate for each time period in question is not disputed.

Therefore, if you determine that Mosley-Lovings was not compensated for working a

certain number of overtime hours, t he court will compute, based on your answer s, the

a mount of unpaid compensation that Mosley-Lovings is entitled to recover.

      Question No. 2:

      State the amount of time that Mosley-Lovings has proven she worked in excess

of 40 hours without pay within each workwee k liste d below. You should only include

time Mosley-Lovings has proven that AT&T knew or had reason to believe she worked

in excess of 40 hours in a workweek without being paid. Answer in hours and minutes

in the spaces provided below. Answer separate ly as to each workweek.

                Workweek                     Number of Unpaid Hours and Minutes in
                                                       Excess of 40 Hours
Mav 4, 2015
July 13, 2015
August 3, 2015
August 17, 2015
September 14, 2015
September 28, 2015
October 5, 2015
October 12, 2015
October 26, 2015
November 2, 2015
November 9, 2015
December 7, 2015
January 4, 2016


                                       14 of 16
 Case 3:18-cv-01145-X Document 300 Filed 08/21/20             Page 15 of 16 PageID 9077

 January 25, 20 16
 February 22, 2016
 March 28, 2016
 April 4 , 20 16
 April 18, 2016
 April 25, 2016
 June 13, 2016
 July 18, 2016
 August 15, 2016
 September 26, 2016
 October 10, 2016
 October 24, 2016
 December 12, 2016


                                    DELIBERATIO NS

       It is now your duty to deliberate a nd to consult wit h one another in an effort to

reach a verdict. Each of you must decide the case for yourself, but only after an

impartial consideration of the evidence with your fe llow jurors.             During your

deliber ations, do not hesitate to re-exa mine your own opinions and ch a nge your mind

if yo u are convinced that you were wrong. But do not give up on your honest beliefs

because the other jurors think differently, or just to fini sh the case.

       Remember at all times, you are the judges of the facts. You h ave bee n allowed

to take notes during this trial. Any notes t hat you took durin g this trial ar e only a ids

t o memory. If your me mory differs from your notes, you should rely on your m emory

a nd not on the notes. The notes are not evidence. If you did not take notes, rely on

your indepen de nt recollection of t he evidence and do not be unduly influenced by the

notes of oth er jurors. Notes are not entit led to greater weight th an t h e recollection or

imp ression of each juror a bout t he testimony.

       Whe n you go into the jury room to delibe r ate, you may take with you a copy of



                                          15 of 16
 Case 3:18-cv-01145-X Document 300 Filed 08/21/20           Page 16 of 16 PageID 9078

this charge, the exhibits that I h ave admitted into evidence, and your notes. You

must select a jury foreper son to guide you in your deliber ations and t o speak for you

h er e in th e courtroom.

       Your verdict must be unanimous . After you h ave reached a unanimous verdict ,

your jury forep erson must fill out th e answers to the writte n questions on the verdict

form and sign and date it.       After you have concluded your service and I have

discharged the jury, you are not r equired to t alk with anyone about the case.

       If you need t o communica te with me during your deliberations, the Jury

foreperson should write the inquiry and give it to t he court sec urity officer. After

con sulting with the attorneys, I will r espond either in writing or by meeting with you

in t he court room. Keep in mind, h owever, that you must never disclose to anyone,

not even t o me, your numerical division on any question.

       You may now proceed to the jury room to begin your deliberations .

August ~     , 2020.




                                                    BRA~
                                                    UNITED STATES DISTRICT JUDGE

Please have your foreperson sign a nd da te this form a nd turn it in beca u se you have
completed your deliber ations .


~~ 21      2ou         Jury Foreperson
Date




                                         16 of 16
